Citation Nr: 0941524	
Decision Date: 11/02/09    Archive Date: 11/09/09

DOCKET NO.  06-32 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for right shoulder 
tendonitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel





INTRODUCTION

The appellant is a Veteran who served on active duty from 
July 1957 to June 1977.  These matters are before the Board 
of Veterans' Appeals (Board) on appeal from a June 2005 
rating decision by the San Diego, California Department of 
Veterans Affairs (VA) Regional Office (RO).  The file is now 
under the jurisdiction of the Waco, Texas RO.


FINDINGS OF FACT

1.  Hypertension was not manifested in service or in the 
Veteran's first postservice year, and a preponderance of the 
evidence is against a finding that it is related to his 
service.

2.  It is not shown by competent and probative evidence that 
the Veteran has a right shoulder disability of service 
origin.


CONCLUSIONS OF LAW

1.  Service connection for hypertension is not warranted.  
38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2009).

2.  Service connection for right shoulder tendonitis is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1) (including as 
amended effective May 30, 2008, 73 Fed. Reg. 23353 (April 30, 
2008)).  VCAA notice should be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004). 

Via letter in February 2005, the Veteran was informed of the 
evidence and information necessary to substantiate his 
claims, the information required of him to enable VA to 
obtain evidence in support of his claims, the assistance that 
VA would provide to obtain evidence and information in 
support of his claims, and the evidence that he should submit 
if he did not desire VA to obtain such evidence on his 
behalf.  Although complete VCAA notice was not provided to 
the Veteran prior to the initial adjudication in this matter, 
he has had ample opportunity to supplement the record and to 
participate in the adjudicatory process following notice.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
VA rectified any timing error in providing notice to the 
Veteran and subsequently readjudicating his claims on several 
occasions, most recently in February 2007.  Id; see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as a statement of the case 
or supplemental statement of the case, is sufficient to cure 
a timing defect).  

Additionally, a July 2007 letter provided him with the 
general criteria for the assignment of an effective date and 
initial rating.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Regardless, this decision denies service connection, 
and neither the rating of a disability nor the effective date 
of an award is a matter for consideration.  

The Veteran's service treatment records (STRs) are associated 
with his claims file, and pertinent postservice treatment 
records have been secured.  He identified pertinent VA 
records from West LA Campus that were outstanding dated from 
June 1977 to September 1999.  A February 2007 memo associated 
with the claims file notes that such records from that 
facility were not available.  He was not afforded a VA 
examination as to these specific claims.  The Board finds 
that a VA examination (for a diagnosis/nexus opinion) is not 
necessary.  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
the Court explained its interpretation of 38 C.F.R. 
§ 3.159(c)(4).  This regulation provides that an examination 
or opinion is necessary if the evidence of record: (A) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of a 
disability; and (B) establishes that the Veteran suffered an 
event, injury, or disease in service; (C) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service, but (D) 
does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  The Court noted 
that the third prong of 38 C.F.R. § 3.159(C)(4) is a low 
threshold standard.

Regarding the issue of hypertension, the diagnosis of the 
Veteran's current hypertension is not in dispute.  The above-
listed factors as to when a VA examination for a nexus 
opinion is necessary are not shown; even the low threshold 
standard is not met.  There is no postservice evidence of 
hypertension disorder until nearly some 22 years after 
service, and no competent evidence suggesting there might be 
a nexus between hypertension and the Veteran's service.  
Consequently, an examination for a medical nexus opinion is 
not necessary.  38 C.F.R. § 3.159(c)(4); Duenas v. Principi, 
18 Vet. App. 512 (2004).  Furthermore, as there is no 
competent evidence of current right shoulder tendonitis, the 
Board finds that a VA examination or medical opinion is not 
necessary.  See 38 C.F.R. § 3.159(c)(4)(i)(A).  VA's duty to 
assist is met.  It is not prejudicial to the Veteran for the 
Board to proceed with appellate review.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Criteria, Evidence and Analysis

Initially, the Board notes all of the evidence in the 
Veteran's claims file, with an emphasis on the evidence 
relevant to this appeal, has been reviewed.  Although the 
Board has an obligation to provide reasons and bases 
supporting its decision, there is no need to discuss, in 
detail, every piece of evidence of record.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must 
review the entire record, but does not have to discuss each 
piece of evidence).  Hence, the Board will summarize the 
relevant evidence as appropriate, and the analysis below will 
focus specifically on what the evidence shows, or fails to 
show, as to the claims.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303.  

Certain chronic disabilities, including hypertension, may be 
presumed to have been incurred in service if manifested to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

To prevail in a claim seeking service connection, there must 
be medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the current disability and the disease or 
injury in service.  See Hickson v. West, 12 Vet. App. 247 
(1999).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the  
determination of the matter, the benefit of the doubt in  
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b). 

Hypertension:

The Veteran's STRs include a January 1976 record which shows 
blood pressure readings of 132/92 in the right arm and 126/92 
in the left arm while standing and 126/98 in the right arm 
and 132/96 in the left arm while sitting.  Probable 
hypertension was diagnosed and the Veteran was placed on a 5 
day blood pressure check.  After the 5 day check, a blood 
pressure reading of 124/88 was noted and no hypertension was 
found.  On January 1977 retirement examination, blood 
pressure readings of 130/80 (sitting) and 122/86 (standing) 
were noted.

VA treatment records from April 1980 to June 1983 and from 
September 27, 1999 to August 2006 show the earliest diagnosis 
and treatment for hypertension was in September 1999.

High blood pressure/hypertension was not noted in service.  
The Board recognizes that probable hypertension was noted in 
service.  However, as previously stated, while there was a 
notation of probable hypertension, after the 5 day blood 
pressure check, a finding of no hypertension was noted.  That 
a condition or injury occurred in service alone is not 
enough; there must be disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 
1998).  The first postservice evidence of hypertension is 
noted in treatment records dated in 1999, approximately 22 
years after the Veteran's separation from service.  
Accordingly, service connection for the current hypertension 
disability on a direct basis, i.e., that it became manifest 
in service, and persisted, or on a presumptive basis (as a 
chronic disease under 38 U.S.C.A. § 1112) is not warranted.

Furthermore, there is no competent evidence that suggests the 
Veteran's hypertension might be related to his service.  The 
medical evidence of record does not relate the current 
hypertension to his military service.  His own opinion to 
that effect that his current hypertension is related to 
service is not competent evidence, because he is a layperson, 
and where the determinative issue involves medical causation 
or a medical diagnosis, competent medical evidence is 
required.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The Veteran has not submitted any medical evidence that 
supports his allegation.  Notably, a lengthy time interval 
between service and the initial postservice clinical 
manifestation of a disability for which service connection is 
sought (here some 22 years) is, of itself, a factor weighing 
against a finding of service connection.  See Maxson v. 
Gober, 230 F.3d. 1330, 1333 (Fed. Cir. 2000).  

Without any competent evidence that the Veteran's 
hypertension might be related to his service, the 
preponderance of the evidence is against his claim.  
Accordingly, service connection for hypertension must be 
denied.

Right shoulder tendonitis:

The Veteran's STRs include a January 1966 record which shows 
a complaint of acute onset of pain in the right flank with 
associated pain in the right shoulder.  No further complaints 
of or treatment for his right shoulder was noted.  STRs show 
that he was seen frequently for left shoulder complaints and 
treatment for such.  On retirement physical, the Veteran 
voiced no right shoulder complaints and clinical examination 
of such extremity was normal.

VA records from April 1980 to June 1983 and from September 
27, 1999 to August 2006 include one notation in May 1980 to 
his right shoulder and elbow, i.e., "bursitis vs. 
tendonitis."

The threshold question that must be addressed here (as with 
any claim seeking service connection) is whether the Veteran 
actually has the disability for which service connection is 
sought.  In the absence of proof of a present disability, 
there is no valid claim [of service connection].  See Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992). 

Here, the record contains no competent (medical) evidence 
that the Veteran now has the disability for which service 
connection is sought.  There has been no current definitive 
medical diagnosis of right shoulder tendonitis.  While he 
reported in May 1980 of complaints of the right shoulder and 
elbow and it was noted "bursitis vs. tendonitis" there was 
no definitive diagnosis of right shoulder tendonitis and the 
Veteran was not treated nor has been seen or treated since 
for such complaint.  

Additionally, while there was a service record notation in 
1966 for right shoulder pain, pain is not a diagnosis for VA 
purposes.  38 C.F.R. § 3.303.  See Sanchez-Benitez v. West, 
13 Vet. App. 282, 285 (1999) ("pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted."); dismissed in part and 
vacated in part on other grounds, Sanchez-Benitez v. 
Principi, 239 F.3d 1356 (Fed. Cir. 2001).  

The Veteran was specifically advised that to establish 
service connection for a claimed disability, as a threshold 
requirement he must show he actually has such disability.  He 
has not submitted any competent (medical) evidence that he 
currently has right shoulder tendonitis, nor has he 
identified any treatment provider who might substantiate that 
he has any such disability.  Because the Veteran is a 
layperson, his own opinion that he has right shoulder 
tendonitis related to service is not competent evidence.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Accordingly, 
this claim must too be denied.


ORDER

Service connection for hypertension is denied.

Service connection for right shoulder tendonitis is denied.



____________________________________________
THOMAS D. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


